     Case 1:19-cv-03216-RMP    ECF No. 141    filed 04/15/21   PageID.12070 Page 1 of 5




 1                                         The Honorable Rosanna Malouf Peterson
 2
     Christopher W. Tompkins, WSBA #11686
 3   Natasha A. Khachatourians, WSBA #42685
 4   Betts Patterson & Mines, P.S.
     One Convention Pl., 701 Pike St., Ste. 1400
 5   Seattle, Washington 98101-3927
 6   Telephone: 206-292-9988

 7   James F. Rogers, admitted pro hac vice
 8   Joseph E. Fornadel, admitted pro hac vice
     Nelson Mullins Riley & Scarborough, LLP
 9   1320 Main Street, 17th Floor, Meridian
10   Columbia, SC 29201
     Telephone: (803) 799-2000
11   Attorneys for Defendant C R Bard Incorporated
12   and Bard Peripheral Vascular Incorporated

13                     UNITED STATES DISTRICT COURT
14                FOR THE EASTERN DISTRICT OF WASHINGTON
                                AT YAKIMA
15

16    JAMES BERG,                       )           No.: 1:19-CV-03216-RMP
                                        )
17                          Plaintiffs, )           JOINT MOTION TO
18    v.                                )           CONTINUE ALL PENDING
                                        )           DEADLINES
19    C. R. BARD INCORPORATED,          )
20    BARD PERIPHERAL VASCULAR,         )           05/15/2021
      INCORPORATED,                     )           Without Oral Argument
21                                      )
22                         Defendants. )
                                        )
23                                      )
24

25
     JOINT                                                     Betts
     MOTION TO CONTINUE                                        Patterson
     ALL PENDING DEADLINES                   -1-               Mines
                                                               One Convention Place
     No. 1:19-CV-03216-RMP                                     Suite 1400
                                                               701 Pike Street
                                                               Seattle, Washington 98101-3927
                                                               (206) 292-9988
     Case 1:19-cv-03216-RMP        ECF No. 141    filed 04/15/21   PageID.12071 Page 2 of 5




 1          On April 14, 2021, the Court informed the parties that, “due to unforeseen
 2
     delays by the General Services Administration,” the courtrooms reserved in the
 3

 4   Spokane courthouse for the jury trial of this case are unavailable for the scheduled

 5   trial date of May 10, 2021.
 6
            Accordingly, Plaintiff James Berg and Defendants C. R. Bard, Inc. and Bard
 7

 8   Peripheral Vascular, Inc. (collectively “Bard”) move the Court to continue all

 9   pending deadlines, including the pretrial conference date and trial date, until such
10
     time that the Court enters an amended scheduling order. To that end, the Court set
11

12   a status conference on April 23, 2021. (ECF No. 139.)

13          As indicated in the current scheduling order, “[p]ursuant to Fed. R. Civ. P. 16,
14
     this schedule shall not be modified unless the Court finds good cause to grant leave
15

16   for modifications.” (ECF No. 92 at 8.) “For purposes of Rule 16, ‘good cause’
17   means the scheduling deadlines cannot be met despite the party’s diligence.”
18
     Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). The
19
20   parties have diligently complied with the schedule set out in ECF No. 92 and request
21   this continuance only due to circumstances outside of the parties’ control.
22

23

24

25
     JOINT                                                         Betts
     MOTION TO CONTINUE                                            Patterson
     ALL PENDING DEADLINES                       -2-               Mines
                                                                   One Convention Place
     No. 1:19-CV-03216-RMP                                         Suite 1400
                                                                   701 Pike Street
                                                                   Seattle, Washington 98101-3927
                                                                   (206) 292-9988
     Case 1:19-cv-03216-RMP     ECF No. 141    filed 04/15/21   PageID.12072 Page 3 of 5




 1   Respectfully submitted this 15th day of April, 2021.
 2

 3
       ATTORNEYS FOR PLAINTIFF                  ATTORNEYS FOR DEFENDANTS
 4

 5     /s/ Cameron E. Dean___________           /s/ Joseph E. Fornadel, III_________
       Ben C Martin                             Christopher W. Tompkins
 6
       Martin Baughman PLLC                     ctompkins@bpmlaw.com
 7     3141 Hood Street, Ste 600                Betts Patterson & Mines, PS
       Dallas, TX 75219                         701 Pike Street
 8
       214-761-6614                             Suite 1400
 9     Email:                                   Seattle, WA 98101-3927
       bmartin@martinbaughman.com               T: (206) 292-9988
10

11     Colette Jeanine McEldowney               Natasha A. Khachatourians
       Dalimonte Rueb Stoller LLP               Nkhachatourians@bpmlaw.com
12                                              Betts Patterson & Mines, PS
       515 Figueroa Street
13     Suite 1550                               One Convention Place
       Los Angeles, CA 91504                    701 Pike Street
14                                              Suite 1400
       833-443-7529
15     Email: colette@drlawllp.com              Seattle, WA 98101-3927
                                                T: (206) 292-9988
16
       Thomas Wm. Arbon
                                                James F. Rogers (admitted pro hac
17     Martin Baughman, PLLC
                                                vice)
       3141 Hood Street, Ste 600
18                                              jim.rogers@nelsonmullins.com
       Dallas, TX 75219
                                                Nelson Mullins Riley & Scarborough,
19     214-761-6614
                                                LLP
       Email: tarbon@martinbaughman.com
20                                              1320 Main Street, 17th Floor
                                                Meridian Building
21     Cameron E Dean
                                                Columbia, SC 29201
       Martin Baughman PLLC
22                                              T: (803) 799-2000
       3141 Hood Street Suite 600
23     Dallas, TX 75219
                                                Joseph E. Fornadel, III (admitted pro
24
       214-761-6614
                                                hac vice)
       Email: cdean@martinbaughman.com
25
                                                Joe.fornadel@nelsonmullins.com

     JOINT                                                      Betts
     MOTION TO CONTINUE                                         Patterson
     ALL PENDING DEADLINES                    -3-               Mines
                                                                One Convention Place
     No. 1:19-CV-03216-RMP                                      Suite 1400
                                                                701 Pike Street
                                                                Seattle, Washington 98101-3927
                                                                (206) 292-9988
     Case 1:19-cv-03216-RMP   ECF No. 141     filed 04/15/21   PageID.12073 Page 4 of 5




 1     Jason J Joy                             Nelson Mullins Riley & Scarborough,
 2     The Law Offices of Jason J Joy PLLC     LLP
       909 Texas Street Suite 1801             1320 Main Street, 17th Floor
 3     Houston, TX 77002                       Meridian Building
 4     713-221-6500                            Columbia, SC 29201
       Email: jason@jasonjoylaw.com            T: (803) 799-2000
 5

 6     Julie L Rhoades                         Elizabeth C. Helm (admitted pro hac
       Martin Baughman PLLC                    vice)
 7     3141 Hood Street Suite 600              kate.helm@nelsonmullins.com
 8     Dallas, TX 75219                        Nelson Mullins Riley & Scarborough
       214-761-6614                            LLC
 9     Email:                                  201 17th Street NW, Suite 1700
10     jrhoades@martinbaughman.com             Atlanta, GA 30363
                                               404-322-6000
11     Laura J Baughman
12     Martin Baughman PLLC                    Matthew B. Lerner (admitted pro hac
       3141 Hood Street Suite 600              vice)
13     Dallas, TX 75219                        matthew.lerner@nelsonmullins.com
14     214-761-6614                            Nelson Mullins Riley & Scarborough
       Email:                                  LLC
15     lbaughman@martinbaughman.com            201 17th Street NW, Suite 1700
16                                             Atlanta, GA 30363
       Mark S O'Connor                         404-322-6000
17     Beus Gilbert McGroder PLLC
18     701 North 44th Street                   Richard B. North, Jr. (admitted pro
       Phoenix, AZ 85008                       hac vice)
19     480-429-3019                            richard.north@nelsonmullins.com
20     Email: moconnor@beusgilbert.com         Nelson Mullins Riley & Scarborough
                                               LLC Atlanta, GA
21

22

23

24

25
     JOINT                                                     Betts
     MOTION TO CONTINUE                                        Patterson
     ALL PENDING DEADLINES                   -4-               Mines
                                                               One Convention Place
     No. 1:19-CV-03216-RMP                                     Suite 1400
                                                               701 Pike Street
                                                               Seattle, Washington 98101-3927
                                                               (206) 292-9988
     Case 1:19-cv-03216-RMP      ECF No. 141    filed 04/15/21   PageID.12074 Page 5 of 5




 1                              CERTIFICATE OF SERVICE
 2
            I, James F. Rogers, hereby certify that on April 15, 2021, I electronically
 3   filed the following:
 4
                  Joint Motion To Continue All Pending Deadlines
 5

 6   with the Court using the CM/ECF system which will send notification of such
 7   filing to the following:
 8
     Counsel for Plaintiff James Berg
 9
     p
10
     DATED this 15th day of April, 2021.
11

12

13                                                     s/ James F. Rogers
                                                     James F. Rogers
14

15

16

17

18

19
20

21

22

23

24

25
     JOINT                                                       Betts
     MOTION TO CONTINUE                                          Patterson
     ALL PENDING DEADLINES                     -5-               Mines
                                                                 One Convention Place
     No. 1:19-CV-03216-RMP                                       Suite 1400
                                                                 701 Pike Street
                                                                 Seattle, Washington 98101-3927
                                                                 (206) 292-9988
